Title: To Thomas Jefferson from William Cushing, 12 February 1807
From: Cushing, William
To: Jefferson, Thomas


                        
                            Feb. 12. 1807.
                        
                        Mr Cushing presents his best respects to the President, has been prevented by indisposition from answering
                            the Note of the 10th, he was honored with, touching Jess Brown; hopes a delay till tomorrow will be not inconvenient;—Mr
                            C. has for Some days been afflicted with a Severe, sharp, sore, throat, but which is abating, & his Doctor Suggests that
                            a taste of red Champaign wine would favor his case; If the President could therefore out of his goodness & his store
                            favor him with a bottle, it would be matter of high Obligation.
                    